Case 1:19-cr-00059-LO Document 243 Filed 07/23/21 Page 1 of 1 PageID# 2630



                                                                       FILED
                                                                     MAILROOM


The Honorable Liam O^Grady                                          JUL2 3.m^

                                                             CLERK. US. DISTRICT COURT
United States District Judge                                   ALEXANDRIA. VlRf^lMiA



United States District Court for the Eastern District of Virginia

July 15,2021

Dear Judge O'Grady,


I am a school librarian in Ithaca New York, writing to ask for clemency for
Daniel Hale. In my classes at Fall Creek Elementary School, I teach my
students to always question and ask whose stories are left out. I teach
them to check sources for accuracy and reliability. I am also teaching
young students the hard history of our country and that we can love our
country and still take responsibility for the fact that our country has done
some things that are very wrong. Daniel Hale questioned this too, he felt
he was going against his conscience and murdering innocent people.


I think we should celebrate people like Daniel Hale, who critically think
about their actions and try to change for the better.


Please commute Daniel Hale's sentence to time served and allow Daniel to
become a person who works for goodness in our world.


Sincerely,


Maureen Gilroy /j
